DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on January 4, 2022 with respect to independent claims 1, 6, 10, 15 and 20 have been fully considered. The amendments include the allowable subject matter previously indicated in the Non-Final Action mailed on 10/05/2021. Based on the Applicant's Amendments, the Claim Objections and 35 U.S.C. 103 Claim Rejections previously set in the Office Action mailed on 10/05/2021have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-3, 5-10, 12 and 14-20 are allowed. Claims 4, 11 and 13 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to an electronic device comprising: at least one processor, wherein the at least one processor is configured to: receive a first message indicating a packet data convergence protocol (PDCP) state of a network from the network, identify a first missing count (FMC) of the network based on the first message, identify a count of a message scheduled to be transmitted by the electronic device, compare the count of the message scheduled to be transmitted with the FMC, and adjust the count of the message scheduled to be transmitted based on a result of the comparison by at least identifying that a result of subtracting a designated first value from the count of the message scheduled to be transmitted by the electronic device is greater than the FMC.

Regarding independent claim 1, the closest prior art of Park discloses a user equipment (UE) with a processor, where the UE receives a PDCP status report from the BS (Park, Fig. 6, [0095]-[0097], Fig. 9, [0122], [0127], [0137], Fig. 13, [0216]-[0217]). The PDCP status report includes a FMS_COUNT field that indicates the count value of the first PDCP SDU that was not received. The FMS_COUNT fields is identified from the PDCP status report in order to perform retransmissions.

Regarding independent claim 1, the closest prior art of Baek discloses a packet with a count 8500065 is determined to correspond to a PDCP SN 1. The packet is to be transmitted by the TX (Baek, Fig. 30, Fig. 40, [0226], Fig. 41, [0228]-[0230]). The PDCP SN 1 of the packet with count 8500065 is compared with the packet with count 8500033 (indicated as the FMC in the status report), in order to determine if both packet correspond to the PDCP SN 1. When both packets correspond to the PDCP SN 1, the sequence number of the packet with count 8500065 is adjusted to a temporary PDCP SN 111457 (Baek, Fig. 30, Fig. 40, [0226], Fig. 41, [0228]-[0230]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “An electronic device, comprising: 
at least one processor, wherein 
the at least one processor is configured to: 
receive a first message indicating a packet data convergence protocol (PDCP) state of a network from the network, 
identify a first missing count (FMC) of the network based on the first message, 
identify a count of a message scheduled to be transmitted by the electronic device, 
compare the count of the message scheduled to be transmitted with the FMC, and 
adjust the count of the message scheduled to be transmitted based on a result of the comparison by at least identifying that a result of subtracting a designated first value from the count of the message scheduled to be transmitted by the electronic device is greater than the FMC” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claim 20 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.
Additionally, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “An electronic device, comprising: 
at least one processor, wherein 
the at least one processor is configured to: 
receive a first message indicating a packet data convergence protocol (PDCP) state of a network from the network, 
identify a first missing count (FMC) of the network based on the first message, 
identify a count of a message scheduled to be transmitted by the electronic device, 
compare the count of the message scheduled to be transmitted with the FMC, and 
adjust the count of the message scheduled to be transmitted based on a result of the comparison, at least by performing a radio link failure (RLF) procedure, 
wherein the RLF procedure includes a random access procedure, a Radio Resource Control (RRC) reestablishment procedure, and an RRC reconfiguration procedure or an RRC connection and setup procedure including random access or a service request, and an RRC reconfiguration procedure” as recited in independent claim 6; “An electronic device, comprising: 
at least one processor, wherein 
the at least one processor is configured to: 
receive a first message from a network, 
compare a count of the first message with at least one count set in the electronic device, and 
adjust the at least one count set in the electronic device based on a result of the comparison at least by identifying that the count of the first message is less than a result of subtracting a second value from a count of a first packet data convergence protocol (PDCP) Service Data Unit (SDU) or by identifying that the count of the first message is greater than a sum of a count of a next packet data convergence protocol (PDCP) service data unit (SDU) expected to be received by the electronic device and a third value” as recited in independent claim 10; and “An electronic device, comprising: 
at least one processor, wherein the at least one processor is configured to: 
receive a first message from a network, 
compare a count of the first message with at least one count set in the electronic device, 
adjust the at least one count set in the electronic device based on a result of the comparison, 
receive a second message, and 
identify a first difference between a count of the second message and a count of a next packet data convergence protocol (PDCP) service data unit (SDU)  retained and expected to be received by the electronic device before the first message is received, and 
identify a second difference between the count of the first message and the count of the second message” as recited in independent claim 15, when considering each claim as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473